PER CURIAM.
We initially accepted jurisdiction to review Brock v. Board of County Commissioners of Collier County, 21 So.3d 844 (Fla. 2d DCA 2009), review granted, 26 *811So.3d 581 (Fla.2010) (table), on the basis that the district court’s decision expressly-affected a class of constitutional or state officers. After further, full consideration, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this case is dismissed.
It is so ordered.
PARIENTE, LEWIS, POLSTON, LABARGA, and PERRY, JJ., concur.
QUINCE, J., dissents.
CANADY, C.J., recused.